Citation Nr: 0814492	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-15 359	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for first 
and second degree burn scar on the left posterior calf.

2.  Entitlement to a rating than 10 percent for a burn scar 
on the left posterior thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1940 to 
October 1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's left calf scar is 135 square centimeters.  

2.  The left thigh scar has measured 28 square centimeters 
and much larger, 78 square centimeters.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 
percent for the left calf scar.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, Diagnostic 
Code (DC) 7801 (2001 and 2007).

2.  But resolving all reasonable doubt in the veteran's 
favor, the criteria are met for a higher 20 percent rating 
for his left thigh scar.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, DC 7810 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in 
September 2002, May 2003, and December 2005, the RO advised 
the veteran of the evidence needed to substantiate his claims 
and explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consider, as well, that the first VCAA notice letter was 
issued prior to initially adjudicating his claims - the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  And although the September 2002 
and May 2003 VCAA letters did not specifically ask the 
veteran to provide any evidence in his possession pertaining 
to his claims, see Pelegrini II at 120-21, the December 2005 
VCAA letter did make this specific request.  In any event, 
VA's Office of General Counsel has indicated requiring VA 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and, 
therefore, not binding on VA.  See VAOPGCPREC 1-2004 (Feb. 
24, 2004) (OGC discussed this in response to the holding in 
Pelegrini v. Principi, 17 Vet. App. 183 (2002) (Pelegrini I), 
but the Court used basically the same language in Pelegrini 
II, so it is equally applicable).  The Board is bound by the 
precedent opinions of VA's General Counsel, as the Chief 
Legal Officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

The RO has ultimately provided all notice required by § 
5103(a).  Therefore, any failure to make this specific 
request in the September 2002 and May 2003 VCAA letters is 
non-prejudicial, harmless error.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102.

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing 


entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  
Vazquez-Flores, slip op. at 5-6. 

Here, because the Vasquez-Flores' decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  And, as mentioned, 
in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
the Federal Circuit Court held that this type of notice error 
is presumed prejudicial and that it is incumbent upon VA, not 
the veteran, to show why the error is nonprejudicial, i.e., 
harmless.  VA can show the error is harmless by demonstrating 
why it does not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  (1) 
that any defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, No. 05-0355, slip 
op. at 12 (U.S. Vet. App. January 30, 2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores v. Peake, No. 
05-0355, slip op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication - in part, 
because one of the veteran's claims is being granted, 
regardless.  Furthermore, the diagnostic criteria used to 
determine the relative severity of his burn scars were 
provided to him in the March 2004 statement of the case 
(SOC).  A reasonable person could be expected to read 
and understand these criteria, and that evidence showing his 
disability met the requirements for a higher rating was 
needed for an increase to be granted.  After receiving notice 
of the rating criteria, his claims were readjudicated in four 
subsequent supplemental SOCs (SSOCs) in June 2005, March 
2006, July 2006, and April 2007, after additional evidence 
was received.  So those readjudications of his claims 
effectively "cured" the inadequate notice or lack of notice 
prior to the initial adjudication of his claims.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to him over the course of this appeal, 
he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  

It equally deserves mentioning that, in an April 2006 letter, 
the veteran was informed of the disability rating and 
effective date elements of his claims.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).



And as for the duty to assist, the RO obtained the veteran's 
service medical records, VA medical records, and the reports 
of his VA compensation examinations, including to assess the 
severity of his burn scars.  See, e.g., Caffrey v. Brown, 
6 Vet. App. 377 (1994).  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  A recent decision of the Court has 
held that in determining the present level of a disability 
for any increased-evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.



Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disabilities in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to higher ratings for 
his service-connected left calf scar, currently evaluated as 
20-percent disabling, and his left thigh scar, currently 
evaluated as 10-percent disabling.  Both disabilities are 
evaluated under DC 7801, for scars other than on the head, 
face, or neck, which are deep or cause limited motion.  
38 C.F.R. § 4.118.  

During the pendency of this appeal, effective August 30, 
2002, VA revised the rating criteria for evaluating skin 
disorders, including residual burn scars.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  Therefore, the Board will 
evaluate the veteran's claims under both the old criteria in 
the VA Schedule for Rating Disabilities and the current 
regulations.  However, VA's Office of General Counsel 
determined in an opinion that the amended rating criteria, if 
favorable to the claim, can be applied only prospectively for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disabilities for periods preceding the 
effective date of the regulatory change.  See VAOGCPREC 3-
2000 (Apr. 10, 2000).  See also 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114; Rhodan v. West, 12 Vet. App. 55 (1998). Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-
2003 (Nov. 19, 2003).

The RO addressed the previous and amended criteria in the 
March 2004 SOC and April 2007 SSOC.  Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4. Vet. App. 384, 392-94 (1993).  

Under the previous criteria for DC 7801, a 10 percent rating 
is warranted for scars exceeding an area of 6 square inches 
(38.7 square centimeters).  A 20 percent evaluation is 
warranted for scars exceeding 12 square inches (77.4 
centimeters).  A 30 percent evaluation is warranted when the 
scars exceed an area of one-half square foot (0.05 square 
meters).  38 C.F.R. § 4.118 (2001).  

Note (1) to the former DC 7801 indicates that actual third 
degree residual involvement required to the extent shown 
under 7801

Note (2) to the former DC 7801 indicates that ratings for 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities of trunk, will 
be separately rated and combined.

Under the amended criteria for DC 7801, a 10 percent 
evaluation is warranted when the scars exceed 6 square inches 
(39 square centimeters).  A 20 percent evaluation is 
warranted when the scars exceed an area of 12 square inches 
(77 sq. cm.).  A 30 percent evaluation is warranted for scars 
exceeding an area of 72 square inches (465 sq. cm.).  
38 C.F.R. § 4.118 (2007).

The amended and previous criteria have the same requirements 
in inches, but round up to the nearest whole centimeter in 
the amended criteria.  38 C.F.R. § 4.118 (2007).  

Note (1) to the revised DC 7801 indicates that scars in 
widely separated areas, as on one or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.

Note (2) to the revised DC 7801 indicates that a deep scar is 
one associated with underlying soft tissue damage.



There is no evidence to warrant application of DCs 7802, 
7803, or 7804 for the veteran's scars.  DC 7801 is the most 
favorable to him, as it allows for a rating higher than 20 
percent, and these other DCs do not.  There is no evidence 
that his scars cause limitation of motion, to otherwise 
warrant application of DC 7805, which instructs the rater to 
evaluate based upon limitation of function of the affected 
part.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
DC should be upheld if supported by explanation and 
evidence).  

The veteran had a VA compensation examination in May 2005.  
The examiner reviewed the claims folder in conjunction with 
the examination for the pertinent medical and other history.  
The veteran discussed the circumstances of his automobile 
accident in service resulting in the residual burn scars on 
his left leg (thigh and calf).  He treated his scars by 
applying sulfadine ointment or cream to his leg twice a day.  
He did not complain of pain, but did have tenderness upon 
examination of the calf.  He stated that his left leg was 
sometimes itchy.  

On objective physical examination, the scar on the veteran's 
left calf was 15 centimeters by 9 centimeters (135 square 
centimeters).  It was irregular, with a scaly texture at some 
points.  It was atrophic and tender on deep palpation.  It 
was not adherent, but the tissue underneath the scar looked 
more hardened or fibrotic when compared to the rest of his 
skin.  There was no inflexibility, but there was some 
induration and difference in coloration.  

The scar on the veteran's left thigh was more difficult for 
the examiner to see.  It was 7 centimeters by 4 centimeters 
(28 square centimeters) and was different in coloration, but 
did not have induration or other features noticed with the 
first scar.  It was nontender and did not have adhesions, 
scabs, or scales.  



The veteran earlier had a VA compensation examination in 
October 2002.  The claims folder was reviewed for that 
examination, too.  The veteran reported that he used 
sulfadine ointment and took Galapentin to relieve his pain.  
He slept with his left leg out from under the covers.  At the 
time of the examination, his calf was bandaged and the 
examination facility lacked the ability to rebandage it.  
Therefore, the left calf was not examined.  The examiner 
observed a 13 by 6 centimeter (78 square centimeters) scar on 
the veteran's left posterior thigh, which was paler than the 
surrounding skin.  The examiner concluded that ulcers on the 
veteran's left leg were secondary to the burn scars.  

The veteran's VA treatment records show complaints of 
swelling in his left leg.  However, none of these treatment 
records show his burn scars meet the surface area 
requirements set forth in the previous and amended versions 
of DC 7801.  

The veteran's left calf scar was measured as 135 square 
centimeters in May 2005.  This measurement does not meet the 
criteria for a 30 percent evaluation under DC 7801, which 
requires a surface area of 465 square centimeters.  As there 
is no evidence of record to show the scar on the veteran's 
left calf meets the surface area requirement for a 30 percent 
evaluation, this claim must be denied.  Reviewing the 
evidence, the Board finds that the overall disability picture 
for his left calf scar does not more closely approximate a 30 
percent rating.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence against this claim.  38 C.F.R. 
§ 4.3.  

The scar on the veteran's left posterior thigh was measured 
twice.  In October 2005, it was measured as 7 centimeters by 
4 centimeters, which is 28 square centimeters, and does not 
meet the criteria for even a 10 percent evaluation under DC 
7801.  However, in October 2002, the scar was measured to be 
13 centimeters by 6 centimeters, which is 78 square 
centimeters, therefore meeting the criteria for a higher 20 
percent evaluation under DC 7801.  A 20 percent evaluation is 
warranted under DC 7801 if the scar exceeds an area of 77 
square centimeters.  The Board will use the measurement that 
is most favorable to the veteran - the one from the October 
2002 examination, and it provides a basis for assigning a 
higher 20 percent rating for this scar.  38 C.F.R. §§ 4.3, 
4.7.

The veteran is not entitled, however, to an even higher 30 
percent rating for this scar.  There is no evidence of record 
showing this scar is larger than 78 square centimeters, and 
therefore it cannot meet the requirement that it exceed 
465 square centimeters.  38 C.F.R. § 4.118.  

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a "staged" rating is appropriate.  But, 
here, the veteran's scars have never been more than 20-
percent disabling at any time since one year prior to filing 
his claims.  See Hart, supra.  See also 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a rating higher than 20 percent for the left 
calf scar is denied.

However, a higher 20 percent rating is granted for the left 
thigh scar, subject to the laws and regulations governing the 
payment of VA compensation.  


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


